I concur in the opinion and judgment of this court.
The State has not attempted to justify the search of the car in this case upon the grounds that the police officers had probable cause to believe further evidence could be found in the car concerning Perkins' possession of, or other criminal involvement with, illegal drugs, and that exigent circumstances — the fact that the car was mobile, and owned by someone else who might come and move it or remove incriminating evidence from it — justified a warrantless search. To the contrary, at all times, both in the trial court and in this court, the State has sought to justify the search solely as a protective search for weapons.
I write separately merely to clarify that the result in this case might have been different if the State had sought to justify the search that led to the discovery of the firearm as a search for evidence of illegal drug activities, based upon probable cause, with sufficient exigency to justify dispensing with the warrant requirement. *Page 588 
In this case, unlike in State v. Henderson (November 7, 1997), Montgomery App. No. 16016, unreported, the police officers had noticed incriminating evidence, in plain view and without conducting a search, before conducting a warrantless search of the car. *Page 589